Citation Nr: 0817619	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-17 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, T.W.




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1952 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a March 2007 Travel Board hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript of that is of record. 


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service.  

2. Bilateral tinnitus was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is tinnitus otherwise related to such service.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1141, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2. The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1141, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty
to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, 
an April 2006 Statement of the Case provided notice of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment medical records, and 
private medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Analyses

The veteran contends that his diagnosed hearing loss and 
tinnitus is the result of noise exposure during active 
military service. Although the Board does not doubt the 
sincerity of the veteran's belief that he has experienced 
hearing loss ever since active service, there is no competent 
medical evidence linking hearing loss and tinnitus to any 
incident of military service. Without such competent medical 
evidence, the Board must deny the claims.

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
for VA purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385. 
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The veteran's service medical records do not show any 
findings or complaints of hearing loss or tinnitus. However, 
laws and regulations do not require in-service complaints of 
or treatment for hearing loss disability or tinnitus in order 
to establish service connection. See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Throughout the record and in the 
March 2007 Travel Board hearing, the veteran reports that he 
had noise exposure from engine noise as part of his job 
maintaining the diesel engines of the U.S.S. Megara AVR 6 and 
U.S.S. Krisha ARL 88.   

The veteran is competent to report in service noise exposure. 
Charles v. Principi, 16 Vet. App. 370 (2002). The veteran DD-
214 indicates that his occupation was an engineer. In his 
notice of disagreement, the veteran clarified that the term 
"engineer" referred to a related civilian occupation and 
not his military duties. The veteran reported that his 
military duty was that of an "engineman" and he worked on 
the diesel engines of the ships, which caused the noise 
exposure.   

While the veteran is competent to report noise exposure from 
engine noise during active duty service, and is credible in 
this respect, remaining are questions of whether the veteran 
has a disability for VA purposes and if so, whether such 
disabilities are linked to the reported in-service acoustic 
trauma. See Pond v. West, 12 Vet. App. 341, 346 (1999); Rose 
v. West, 11 Vet. App. 169, 171 (1998) ((Observing that the 
essential components of a successful claim of service 
connection are (1) evidence of an injury in military service 
or a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event)).  

Private medical records, dated January 2006, reflect that the 
veteran has moderate to severe mixed hearing loss in his 
right ear and severe-moderate to profound hearing loss in his 
left ear. He was recommended to obtain previous hearing tests 
for comparison purposes and have his hearing aides re-checked 
for proper functioning. 

The veteran was afforded a November 2005 VA audiology 
examination for hearing loss and tinnitus. At the 
examination, the veteran reported a history of noise exposure 
during active service as an engineer within the engine rooms 
of ships. He denied any other post-service noise exposure.  

The examiner conducted an audiogram. The results were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
55
60
LEFT
55
50
60
60

The Maryland CNC Speech Discrimination results was 100 
percent for the left ear and 96 percent for right ear. 

The examiner diagnosed the veteran with moderate to severe 
mixed hearing loss, bilaterally. He also found that the 
veteran had bilateral tinnitus with the veteran reporting its 
onset during active military service. Nevertheless, the 
examiner stated that it is less likely that the veteran's 
current hearing loss and tinnitus is etiologically related to 
his in-service noise exposure. He noted that nearly 50 years 
had passed since the noise exposure. Additionally, he 
explained that the hearing loss is mixed hearing loss with a 
conductive component that is not consistent with such noise 
exposure. 

At the March 2007 Travel Board hearing, the veteran reported 
that he experienced hearing loss immediately after service. 
In addition, T.W. confirmed that she knew the veteran when he 
left service and that she observed his hearing difficulties. 
Both the veteran and T.W. allege that his hearing 
difficulties are related to noise exposure during his active 
service. Although both the veteran and T.W. are qualified to 
report their personal observations, it is well-established 
that as laypersons, they are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and their opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Thus, the only 
medical opinion of record states that there is not an 
etiological relationship between in-service noise exposure 
and the veteran's current hearing loss. 

The Board finds that the veteran is credible in reporting 
that he experienced hearing problems immediately after 
service and that it has affected his relationships with his 
family. However, the veteran's assertions are not competent 
evidence of an etiological relationship between his current 
hearing loss and active service. See id. Since the only 
competent medical evidence of record states that there is not 
an etiological relationship for both hearing loss and 
tinnitus, the Board has no choice but to deny the claims. 
38 C.F.R. § 3.303; See id.    


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


